From an order of the County Court at Law No. 1 of Bexar County, Texas, remanding appellant to the custody of the sheriff after a hearing upon his habeas corpus, this appeal was taken.
It appears from the record that appellant was convicted in the court mentioned, of a simple assault upon one Victoria F. Hernandez, and a fine of five dollars assessed. If we understand the contention made upon the presentation of this matter in the court below, it was that the justice court, in which this prosecution was initiated, had no jurisdiction, it being asserted that appellant, at the time of the alleged commission of the offense, was an adult male person, and the person upon *Page 304 
whom the assault was committed was a female, and hence the offense, if any, was an aggravated assault, one of which the justice court has no jurisdiction. Examining the complaint filed in said justice court, we observe nothing in same supporting appellant's contention. It was not averred therein that Feliciano Hernandez was a male person of any age, nor that Victoria F. Hernandez was a female. We are not informed in any way that there was any effort made in the trial of the case, in either the justice court or in the county court on appeal, to raise the question, if in fact it be true, that appellant was an adult male and Victoria Hernandez a female. Appellant made a motion in arrest of judgment in the county court, setting up for the first time that he was an adult male and that Victoria Hernandez was a female. We are of opinion this effort on the part of appellant came too late. One who is a party to a suit, and in possession of facts which might affect the jurisdiction of the court trying the case, who conceals these facts, and does not present same to the court until after the trial is had, may not then for the first time make known his complaint.
We are of opinion that appellant was properly remanded.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.